Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                 No. 18-BG-554


                     IN RE JOHN L. MACHADO, RESPONDENT.


        A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 449961)

                        On Report and Recommendation
                   Of the Board on Professional Responsibility
                                 (BDN 253-14)


                            (Decided June 28, 2018)


      Before GLICKMAN and THOMPSON, Associate Judges, and STEADMAN, Senior
      Judge.


      PER CURIAM: In this case, the Board on Professional Responsibility has

adopted the Ad Hoc Hearing Committee’s uncontested findings and conclusions

that respondent John L. Machado (1) neglected a client whom he was appointed to

represent in a criminal case under the Criminal Justice Act (CJA), (2) disregarded

court orders in the case, causing the court to vacate his appointment and remove

him from the panel of attorneys eligible to receive CJA appointments; and (3)
                                           2


failed to timely respond to Disciplinary Counsel’s inquiries concerning the

foregoing matters, in violation of Rules of Professional Conduct 1.1 (a), 1.1 (b),

1.3 (a), 1.3 (b)(1), 1.3 (c), 3.4 (c), and 8.4 (d). For these violations, the Board

recommends that respondent’s license to practice law as a member of the Bar of

the District of Columbia be suspended for a period of 90 days, with the suspension

stayed in favor of a two-year period of probation during which respondent must

meet certain conditions. No exceptions having been filed to the Board’s report, we

shall impose the recommended discipline.       See D.C. Bar R. XI, § 9 (h)(2).

Accordingly, it is


      ORDERED that John L. Machado is hereby suspended from practicing law

in the District of Columbia for a period of 90 days, with the suspension stayed in

favor of a two-year period of probation.        During the probationary period

respondent shall not commit any further Rule violations; shall meet with a practice

monitor at least quarterly and follow the monitor’s recommendations; and shall

execute a waiver to permit the monitor to file quarterly reports with the Office of

Disciplinary Counsel and the Board of Professional Responsibility. If respondent

violates any of the conditions of his probation, Disciplinary Counsel may petition

for imposition of the stayed suspension.